  Case 1:17-cv-07599-RA-GWG Document 177 Filed 05/11/20 Page 1 of 2




                                       +1-212-474-1596

                                     korsini@cravath.com



                                                                             May 11, 2020

                 Re: Turner Network Sales, Inc. v. DISH Network L.L.C.
                           Case No. 17-CV-7599 (S.D.N.Y.)

Dear Judge Abrams:

               I write on behalf of Plaintiff Turner Network Sales, Inc. (“Turner”) in the
above-entitled action.

               On May 6, 2020, I sent a joint letter on behalf of Turner and Defendant
DISH Network L.L.C. requesting that argument of Turner’s Daubert motions be
rescheduled to the last week of June. (Dkt. 175.) On May 11, 2020, this Court scheduled
oral argument on Turner’s Daubert motions for June 30, 2020, at 2:00 PM. (Dkt. 176.)
With apologies, when preparing and submitting my May 6 letter, a calendaring issue led
me to overlook the fact that I have a previously scheduled remote argument on a motion
to dismiss in another matter on June 30, 2020, at 1:30 PM.

               After consulting with counsel for DISH, I have confirmed that neither of
us has any conflicts the entire preceding week (the week of June 22) or on June 29, the
morning of the 30th or July 1. I apologize for any inconvenience and thank the Court in
advance for its understanding.

                                                         Respectfully,



                                                         Kevin J. Orsini
  Case 1:17-cv-07599-RA-GWG Document 177 Filed 05/11/20 Page 2 of 2




Hon. Ronnie Abrams
   United States District Court
      Thurgood Marshall Courthouse
          40 Foley Square
              New York, New York 10007

via ECF

Copies to:
Counsel via ECF




                                         2
